DETAILED ACTION
The final office action is responsive to the amendment filed on 08/22/2022. Claims 1-20 are pending; claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2022 was filed after the mailing date of the non-final office action on 05/20/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2021/0141893 A1 to SOMAN et al. (hereinafter SOMAN) in view of U.S. Patent Application Publication 2015/0121549 A1 to Baessler et al. (hereinafter Baessler).

As to claim 1, SOMAN teaches a computing device, comprising:
at least one processor (processor, SOMAN, [0005], [0040]);
memory (memory, SOMAN, [0040], [0043], [0005]]) storing computer-readable instructions that, when executed by the at least one processor (SOMAN, [0005]), cause the computing device to:
launch a remote desktop session (RD clients 110 provide an interface for the users to access their desktops, which may be running in one of virtual machines 157 or blade server (not shown) in a data center that is remote from the user locations, SOMAN, [0013]-[0014], [0018]-[0020]);
receive, during the remote desktop session, user input requesting a file to be launched at the computing device (a browser 212 with a browser extension 213 is running on top of guest OS 208. Browser extension 213 extends the normal functionalities of browser 212 to send downloaded files (or URLs of files to be downloaded) to CDR service 140 through CDR agent 215 and then save the downloaded files returned from CDR service 140 in a “Downloads” folder 216, which is a folder in the remote desktop, and is mapped to a local “Downloads” folder 217 in client device 108 so that, upon synchronization of the two folders, the downloaded files will save back to local “Downloads” folder 217 in client device 108, SOMAN, [0018]-[0020], [0022]-[0025], [0026]-[0029]);
receive, from a remote desktop server, the file (then save the downloaded files returned from CDR service 140 in a “Downloads” folder 216, which is a folder in the remote desktop, and is mapped to a local “Downloads” folder 217 in client device 108 so that, upon synchronization of the two folders, the downloaded files will save back to local “Downloads” folder 217 in client device 108, SOMAN, [0018]-[0020], [0022]-[0025], [0026]-[0029]); and
launch, the file (After step 318, the parallel execution thread ends and the user is permitted to open the sanitized file that has been saved into the “Downloads” folder. Upon synchronization of the local folder with the “Downloads” folder, the user will be able to open the sanitized file from the local folder, SOMAN, [0022]-[0025], [0026]-[0029]).
SOMAN does not explicitly disclose launching the file using a local application.
Baessler discloses launching a file using a local application (For example, in order to create a sandbox for accessing a password protected .pdf document, an administrator or other user creates a new virtual machine with an operating system and software (e.g., ACROBAT READER) installed to open the protected document. This virtual machine is stored as a template to be reusable fur this document type. The administrator or other user creates a template for various document types to be encountered by the archiving system. The access server system instantiates the template corresponding to the document type of the protected document received by the archiving system, Baessler, [0053]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide sandbox with software installed according to document type as taught by Baessler to modify the device of SOMAN in order to ensure the document is accessed properly.

As to claim 2, SOMAN-Baessler discloses the computing device of claim 1, wherein the remote desktop session is launched based on verification of client credentials (Computer system 100 includes a domain controller 135, such as Microsoft Active Directory®, that manages user accounts 136 including user log-in information, and a connection server 137 that manages connections between RD clients and desktops running in virtual machines 157 or other platforms, SOMAN, [0013]-[0014]).

As to claim 3, SOMAN-Baessler discloses the computing device of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing device to: send, along with a request to establish the remote desktop session, client security information indicating one or more security parameters corresponding to the computing device, wherein the remote desktop server is configured to select an access method for the file based on the client security information (the policy engine module may utilize rules, statistics and/or external data sources (e.g., a directory service, etc.) to determine a strategy to use for generating access requests that are sent to specific users, Baessler, [0050]-[0052]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use access policy as taught by Baessler to modify the device of SOMAN in order to protect the integrity of the document.

As to claim 4, SOMAN-Baessler discloses the computing device of claim 3, wherein the access method comprises one of: receiving, by the computing device and from the remote desktop server, the file, or mapping, by the remote desktop server and to the computing device, a directory corresponding to the file (The access server system automatically sends the access requests to the determined users, or queues the tasks for an administrator or other user that sends the access requests to the determined users (if no automatic determination of users is possible). The access request may be of any form and include various information to access the sandbox. For example, the access request may be in the form of an e-mail message with a link or Uniform Resource Locator (URL) to access the sandbox, Baessler, [0055]-[0057]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use access policy as taught by Baessler to modify the device of SOMAN in order to protect the integrity of the document.

As to claim 7, SOMAN-Baessler discloses the computing device of claim 1, wherein the file is received, from the remote desktop server, and wherein launching the file comprises launching the received file within a secure sandbox at the computing device (Baessler, [0053]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide sandbox with software installed according to document type as taught by Baessler to modify the device of SOMAN in order to ensure the document is accessed properly.

As to claim 8, SOMAN-Baessler discloses the computing device of claim 1, wherein launching the file comprises accessing a file directory, corresponding to the file, mapped to the computing device (the user will be able to open the sanitized file from the local folder, SOMAN, [0022]-[0025], [0026]-[0029]).

As to claim 9, SOMAN-Baessler discloses the computing device of claim 1, wherein: the remote desktop server is configured to identify access parameters for the file, and the access parameters indicate one of: the file may be edited at the computing device, or the file may be locked for editing at the computing device (the rules may include: basic rules (e.g., prevent focus change); and/or application specific rules (e.g., prevent application specific commands (e.g., not allow editing of text content of a text document)), Baessler, [0061], [0054]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use access policy as taught by Baessler to modify the device of SOMAN in order to protect the integrity of the document.

As to claim 10, SOMAN-Baessler discloses the computing device of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing device to: identify local applications configured to launch the file; and prompt for a user selection of one of the identified local applications (Baessler, [0053]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide sandbox with software installed according to document type as taught by Baessler to modify the device of SOMAN in order to ensure the document is accessed properly.

As to claims 11-14, and 17-20, the same reasoning applies mutatis mutandis to the corresponding method claims 11-14, 17-19 and device claim 20. Accordingly, the claims 11-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over SOMAN in view of Baessler.

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over SOMAN modified by Baessler as applied to claims 3 and 13 above, and further in view of U.S. Patent Application Publication 2016/0364201 A1 to Beveridge et al. (hereinafter Beveridge) and U.S. Patent Application Publication 2005/0138211 A1 to Cheng (hereinafter Cheng).

As to claims 5 and 15, SOMAN-Baessler substantially discloses a computing device and method as set forth in claims 3 and11 above.
SOMAN-Baessler does not explicitly disclose receive edits to the file; select, based on the access method, a file save method, wherein the file save method comprises: returning the file to the remote desktop server and; save, using the file save method, the edits to the file; and exit, after saving the edits to the file, the file.
Beveridge discloses receive edits to a file; select, based on access method, a file save method, the file save method comprises: returning the file to a remote desktop server and; save, using the file save method, the edits to the file; and exit, after saving the edits to the file, the file (some embodiments capture changes to the mirrored document made on the mobile device and send changed document back to the desktop, which in turn saves the changes, either over the existing opened document or as a new updated version of the document, Beveridge, [0030]-[0032]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to save changes to a file as taught by Beveridge to modify the device and method of SOMAN-Baessler in order to increases user productivity by seamlessly leveraging aspects of nearby mobile devices to continue the user's desktop experience.
Furthermore, SOMAN-Baessler-Beveridge does not explicitly deleting the file from the computing device.
However, deleting a file from a computer after copying the file to a second computer is known in the art. For example, Cheng discloses deleting a file from a computing device after copying (After the PC (200) and the mobile phone (300) have used and completed the first and second stage of data synchronization, the existing copy of exchanged data in the dynamic data storage (103) will be deleted automatically, Cheng, [0045]-[0046], claim 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to delete a copied file as taught by Cheng to modify the device and method of SOMAN-Baessler-Beveridge in order to ensure data confidentiality.

As to claims 6 and 16, SOMAN-Baessler-Beveridge-Cheng discloses the computing device of claim 5, wherein the file save method comprises one of: sending, to the remote desktop server, the edited file (Beveridge, [0030]-[0032]), wherein the edited file is deleted from the computing device after being sent (Cheng, [0045]-[0046], claim 4), or storing the edited file at a directory mapped to the remote desktop server. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to save changes to a file and delete a copied file taught by Beveridge and Cheng respectively to modify the device and method of SOMAN-Baessler-Beveridge-Cheng in order to increases user productivity by seamlessly leveraging aspects of nearby mobile devices to continue the user's desktop experience  and to ensure data confidentiality.

Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive.

Regarding Applicant’s argument “Baessler fails to describe "a local application" as recited in claim 1. Rather, Baessler merely describes the use of an application at a virtual machine hosted by an access server system” on page 8-9, Examiner respectfully disagrees.
As set forth on the rejection in non-final office mailed on 05/20/2022 and current office action, SOMAN does not discloses “launching the file using a local application” Baessler discloses access server system can create a sandbox or VM to launching a file using local application (see "prepares a sandbox 350 for presentation to determined users at step 420 based on the protected document content from repository 122" and "in order to create a sandbox for accessing a password protected .pdf document, an administrator or other user creates a new virtual machine with an operating system and software (e.g., ACROBAT READER) installed to open the protected document" in [0053]). Baessler further discloses that the sandbox or VM can be stored as template and associated with file type (or document type) (see “This virtual machine is stored as a template to be reusable fur this document type. The administrator or other user creates a template for various document types to be encountered by the archiving system” in [0053]). So when a user launches a file, Baessler’s system can creates a sandbox or VM with an operating system and software (e.g., ACROBAT READER)based on filed type (see “The access server system instantiates the template corresponding to the document type of the protected document received by the archiving system” in [0053]).  Thus, Baessler discloses launching a file (for example pdf file) using a local application (for example software ACROBAT READER, which is a local application to the access server and to sandbox or VM). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide sandbox with software installed according to document type as taught by Baessler to modify the device of SOMAN in order to ensure the document is accessed properly.

Applicant’s arguments with respect to claims 5-6 and 15-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        9/26/2022